Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braun (DE 102009013793 A1).
Regarding claim 13, Braun discloses a guide mandrel for machine insertion of plastic or rubber tubes into shaping mold (figures 1,2, 7 a-d), the guide mandrel comprising: a rigid rear portion (3) and a flexible front end portion (2,4,6), the flexible front end portion comprising an elastic front end member (figures 7a-7d, [0018]) that extends beyond the rigid rear portion (see annotated figure 7b below); and a rear end configured for mounting of the guide mandrel in a device for automatic insertion of plastic or rubber tubes into a shaping mold [0018].  

    PNG
    media_image1.png
    451
    695
    media_image1.png
    Greyscale

Regarding claim 16, figure 7a-d depict the rigid rear portion has a smaller diameter than an inner diameter of the plastic or rubber tube inserted on the guide mandrel to be shaped. 
Regarding claim 18, Braun teaches a device for automatic insertion of straight plastic or rubber tubes into a shaping mold, comprising: a guide mandrel (figures 1,2, 7 a-d), the guide mandrel further comprising: a rigid rear portion (3) and a flexible front end portion (2,4,6), the flexible front end portion comprising an elastic front end member (figures 7a-7d, [0018]) that extends beyond the rigid rear portion (see annotated figure 7b below); and a rear end configured for mounting of the guide mandrel in a device for automatic insertion of plastic or rubber tubes into a shaping mold [0018], a longitudinal frame, a rear end of the guide mandrel mounted to the frame (figure 4a); wherein the elastic front end member is adapted to minimize ovality of the plastic or rubber tube and maintain presence of the guide mandrel in the plastic 
Regarding the functional language (e.g wherein the elastic front end member is adapted to minimize ovality of the plastic or rubber tube), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
Regarding claim 19, Braun depicts the inserting pulley comprises a pulley surface that engages with the guide mandrel at a transition region between the rigid rear portion and the flexible front end portion of the guide mandrel in figure 4a.
Regarding claim 20, Braun discloses an auxiliary support (guide pins 46 read on auxiliary support) for the guide mandrel and plastic or rubber tube inserted thereon situated between the guide pulleys and the rear end of the guide mandrel. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 14-15, 17, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun (DE 102009013793 A1).
Regarding claims 14 and 21, Braun teaches wherein the elastic front member comprises a cylindrical spring fitted onto the rigid rear portion such that the cylindrical spring extends along an entire length of the guide mandrel [0010-0011]. As for the limitation, the rigid rear portion comprising a smaller diameter than the cylindrical spring, figure 6b and 6d depicts various sizes of the rigid rear portion. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have the rigid rear portion comprising a smaller diameter than the cylindrical spring given the limited options for the size of the diameter: the diameter is either bigger, smaller or the same size as the cylindrical spring. 
Furthermore, since the cylindrical spring extends along the entire length of the guide mandrel, the front portion of the cylindrical spring would extend beyond a front end of the rigid rear portion to define the flexible front end portion as depicted in figures 7a-d. 
Regarding claims 15 and 22, Although Braun is silent to the cylindrical spring having a rear end fastened to a front end of the rigid rear portion one ordinary skill in the art would recognize in order for the spring to be effective, a spring needs to be connected in at least two points where it can redirect or apply the action [0011]. Therefore, since the spring runs across the entire mandrel and one end of the mandrel is the rigid rear portion and the other end is the 
Regarding claim 23, figure 7a-d depict the rigid rear portion has a smaller diameter than an inner diameter of the plastic or rubber tube inserted on the guide mandrel to be shaped. 
 Regarding claims 17 and 24, Braun teaches the rigid rear portion is hollow (figure 4A), the elastic front end member comprising a cylindrical spring [0011] fastened to a front end of the hollow rigid rear portion, and further comprising a tensioning member [0040] passing through the hollow rigid rear portion and the cylindrical spring, a front end of the tensioning member mounted to front disc (4B, 4C) engaged with a front end of the cylindrical spring [0040], a front side of the front disc adapted for insertion of the plastic or rubber tube thereon, a rear end of the tensioning device attached to a rear end of hollow rigid rear portion. 
Response to Arguments
Applicant's arguments filed 6/14/2021 have been fully considered but they are not persuasive. Applicant argues the plurality of segments, 2, 4, 6 taught by Braun initially have a flexible function but once set the segments have no flexibility. However Applicant is describing an apparatus claim and the fact that the shape-stable state are not flexible does not disregard the fact the mandrel changes form from the shape changeable state (flexible state) to the dimensionally stable state [0019-0020]. Braun further states the mandrel is returned to shape-changeable state after reaching the shape-stable state [0019]. Therefore, the segments are flexible and are further depicted in various rotations in figures 7a-7d. Furthermore, Braun discloses the segments 2,5 can be moved relative to each other and has six degrees of freedom, three degrees of translation freedom and three degrees of freedom of rotation [0032]. 
As for Applicant’s new claim limitation, Braun’s rigid rear portion is denoted by indicia 3 and the flexible front end portion is denoted by 2, 4, 6 which extends beyond the rigid rear portion (also see annotated figure above). 
As for the elastic front end member, the flexible sheath, flexible plastic and or textile tube reads on elastic front end portion since Applicant has not given a special definition for flexible. MPEP 2122.01 sates words of a claim must be given their ‘plain meaning’ unless such meaning is inconsistent with the specification. Therefore, Braun’s flexible sheath, flexible plastics and flexible textiles reads on elastic front end member. 
Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        
/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743